El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Mayagüez presentó demanda de divorcio Cristóbal Sureda contra su esposa Palmira Su-reda, alegando como beclios determinantes de su acción pala-bras injuriosas y actos de crueldad de la demandada para *668con el demandante y el abandono del demandante por parte de la demandada desde el mes de junio de 1913, con la deli-berada intención de no volver a unirse a él, pries desde esa fecha abandonó la casa donde ambos vivían en dicha ciudad, trasladándose a la ciudad de Ponce y cesando por completo las relaciones maritales entre ambos cónyuges.
La demandada presentó moción a la corte de Mayagüez para que el pleito fuera trasladado a la del distrito de Ponce, alegando por medio de affidavit de méritos ser vecina de esa ciudad y residir en ella en compañía de su madre, tener una buena causa de defensa, y proceder de buena fe, sin ánimo de entorpecer la acción de la justicia al solicitar dicho tras-lado. A la moción se acompañó además de un affidavit de méritos un escrito de excepción previa general a la demanda. •
El demandante se opuso a la moción declarando bajo jura-mento que tiene su residencia dona fide en la ciudad de Maya-güez, donde ha vivido y residido en los últimos catorce años y contrajo matrimonio con la demandada, constituyendo am-bos su hogar, el que abandonó la demandada sin consenti-miento del demandante, habiendo residido aquélla desde en-tonces en otros puntos de la isla además de la ciudad de Ponce, a la que, según informes que cree verídicos, ha ido a residir desde el mes de diciembre de 1914.
La Corte de Mayag’üez declaró con lugar la moción de traslado por medio de resolución de 14 de mayo de 1915, por la que decreta y ordena que el caso sea trasladado a la Corte de Distrito de Pbnce para ser continuado ante la misma, por ser la demandada vecina del término municipal de Ponce, del distrito judicial del mismo nombre, y contra esa orden interpuso el demandante recurso de apelación para ante esta Corte Suprema.
Alega la parte apelante como fundamento de su recurso que la Corte de Distrito de Mayag’üez erró al declarar que la demandada es vecina de Ponce, pues ella no ha expresado en su affidavit de méritos que ese sea el lugar en que tiene su domicilio bona fide, ni cuánto tiempo hace que reside allí, *669y además el domicilio de la esposa se presume ser el del ma-rido con arreglo al artículo 11, inciso 5°., del Código Político.
No bay precepto alguno en el Código de Enjuiciamiento Civil que fije lugar para la celebración de un juicio por divor-cio, y a falta de disposición expresa sobre el particular el pleito debe verse en el distrito en que residiere el deman-dado al iniciarse el litigio, con arreglo al artículo 81 del' Có-digo de Enjuiciamiento Civil.
“Un residente es una persona que viene a un sitio con la inten-ción de establecer su domicilio o residencia permanente y que por consiguiente en realidad permanece allí.”
3 Words & Phrases Judicially Defined, p. 2178.
Si no existe dicha intención de establecer el domicilio o residencia permanente, la persona será un mero transeúnte.
Opinamos que la demandada no puede calificarse de resi-dente en Ponce en la acepción legal que tiene esa palabra, a los efectos del artículo que dejamos citado. Ella no puede tener otro domicilio que el de su marido .y el Código Civil no le reconoce derecho alguno a elegir el que le plazca.
El artículo 156 de dicho Código impone a ambos cónyuges la obligación de vivir juntos, guardarse fidelidad y socorrerse mutuamente, y según el artículo 158, la mujer está obligada a obedecer y seguir a su marido donde quiera que fije su residencia.
El artículo 11 del Código Político en su número 5o. esta-blece que el domicilio de la esposa se presume ser el del ma-rido, y esa presunción subsiste mientras no se demuestre que la esposa tiene domicilio propio, lo que no sucede en el presente caso, pues aunque aparece que la demandada reside en Ponce, esa residencia no puede constituir su domicilio legal mientras ella no se encuentre en condiciones mediante un decreto judicial de divorcio o de separación, de adquirir un domicilio propio.
Un acto ilegal de la demandada, como lo es el abandono del domicilio conyugal con infracción de los deberes que le *670imponen los artículos 156 y 158 ya citados del Código Civil, no puede darle el derecho de ser demandada en el distrito donde ilegalmente reside. El punto de su residencia legal es Mayagüez donde reside su esposo y hasta ahora no apa-rece que la asista razón alguna legal para vivir separada de su marido, el demandante.
Por las razones expuestas es de revocarse la orden ape-lada, debiendo continuarse la tramitación del juicio en la Corte de Distrito de Mayagüez en que se radicó la demanda.

Revocada la resolución apelada y declarada sin lugar la moción de traslado.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutchison.